Citation Nr: 1607685	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals of anomalous muscle belly excision of the left hand.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

4.  Entitlement to an effective date prior to October 9, 2009, for the grant of service connection for tinnitus.  

5.  Entitlement to an effective date prior to July 2, 2001 for the grant of a 10 percent rating for residuals of anomalous muscle belly excision of the left hand.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1990 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Houston, Texas.  

The issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, entitlement to a rating in excess of 10 percent for residuals of anomalous muscle belly excision of the left hand and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  September 8, 2009 is the date of receipt for the Veteran original claim of entitlement to service connection for tinnitus.  

2.  An unappealed March 2002 rating decision granted an increased rating to 10 percent for residuals of anomalous muscle belly excision of the left hand and assigned an effective date of July 2, 2001.  No new and material evidence was submitted within the appeal period.
3.  In November 2007, the Veteran submitted a claim of entitlement to an earlier effective date for residuals of anomalous muscle belly excision of the left hand.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of September 8, 2009, for service connection for tinnitus, have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2015); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2015). 

2.  The March 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. § 3.104, 20.302, 20.1103 (2015).

3.  The claim for an earlier effective date for the 10 percent rating for residuals of anomalous muscle belly excision of the left hand is a free-standing earlier effective date claim that must be denied as a matter of law. 38 U.S.C.A. §§ 5110, 7104, 7105 (West 2015) & 38 C.F.R. §§ 3.104, 3.400 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by a letters mailed in October 2006 and November 2008, prior to the initial adjudication of the claims.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims of entitlement to earlier effective dates.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.




Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990).  

Effective date criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400. 

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i). 

After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  The Court therefore held that VA has no authority to adjudicate a free-standing earlier effective date claim in an attempt to overcome the finality of a prior decision.  Id. at 299.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 


Entitlement to an effective date prior to October 9, 2009, for the grant of service connection for tinnitus.  

In January 2011, the RO granted service connection for tinnitus and assigned an effective date of September 10, 2009.  The Veteran has disagreed with the effective date assigned.  

The Board's review of the evidence demonstrates that an earlier effective date is warranted for the grant of service connection for tinnitus.  On September 8, 2009, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for tinnitus.  This is the first time that the Veteran ever advanced this claim to VA.  This is more than one year after the Veteran's discharge from active duty.  Prior to this, the record is silent as to the Veteran informing VA that he was claiming entitlement to service connection for tinnitus.  The Board finds that the statement which was received by VA on September 8, 2009 constitutes the Veteran's initial claim for compensation for tinnitus.  As such, the Board finds that an earlier effective date of September 8, 2009 is warranted for the grant of service connection for tinnitus.  The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


Entitlement to an effective date prior to July 2, 2001 for the grant of a 10 percent rating for residuals of anomalous muscle belly excision of the left hand.   

In May 2008, the RO denied the Veteran's claim of entitlement to an earlier effective date for the grant of an increased rating for his left hand disability.  The Veteran has perfected an appeal with the denial of an earlier effective date.  

The factual background of this claim is not in dispute.  In March 2002, the RO granted an increased rating to 10 percent for the anomalous muscle belly excision of the left hand and assigned an effective date of July 2, 2001.  The Veteran was provided with notice of the increased rating by VA the same month.  In March 2003, the Veteran submitted a statement that he wanted to reopen his compensation claim for an increase as the condition had gotten worse.  This letter did not, in any way, express dissatisfaction with the March 2002 rating decision, to include the effective date assigned.  No other communication was received from the Veteran within one year from the date of the notification of the March 2002 rating decision which addresses, in any way the left hand claim and certainly no communication was received which indicated dissatisfaction with the effective date assigned.  The Board finds the March 2002 rating decision, which granted an increased rating to 10 percent for the anomalous muscle belly excision of the left hand and assigned an effective date of July 2, 2001, is final.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).

In November 2007, the Veteran submitted a claim of entitlement to an earlier effective date for his left hand disability.  

To date, the Veteran has failed to alleged clear and unmistakable error in the March 2002 rating decision.  The Board finds the Veteran's claim received in November 2007 is a free-standing earlier effective date claim made without a request for reconsideration due to clear and unmistakable error in any prior rating decision.  As such, the Veteran's claim for an earlier effective date for his left hand disability must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the law is dispositive of the claim.  


ORDER

Entitlement to an effective date prior to September 8, 2009, for the grant of service connection for tinnitus is warranted.  The appeal is granted to that extent only.  

The claim of entitlement to an effective date prior to July 2, 2001 for a 10 percent rating for residuals of anomalous muscle belly excision of the left hand, is dismissed.   


REMAND

In July 2010, the Veteran submitted documents indicating he had applied for Social Security disability benefits but the claim was apparently denied.  The record does not reflect that either the adjudicatory documents for the denial of the benefit or the records upon which the award was based have been requested.  Since records supportive of the Veteran's application to reopen his claim for service connection for PTSD as well as for the increased rating left hand claim and the TDIU claim might be in the possession of the Social Security Administration, further development to obtain those records is in order.  See Murincsak v. Derwinski, 2 Vet. App. 363   (1992). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain from the Social Security Administration a copy of the decision awarding the Veteran Social Security disability benefits and of the records upon which the award was based.  

2.  The RO or the AMC also should undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issues of entitlement to service connection for PTSD, entitlement to an increased rating for residuals of anomalous muscle belly excision of the left hand and entitlement to TDIU.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


